Citation Nr: 1133908	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-35 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1968 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, confirming and continuing a previous denial of entitlement to service connection for a back disorder.  

This claim was previously remanded by the Board in June 2010 so that the Veteran could be scheduled for his requested hearing.  In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a low back disorder was previously denied in April 1980.  The Veteran did not appeal this decision and it is now final.  

2.  Evidence received since the April 1980 rating decision qualifies as new and material evidence, and as such, the claim of service connection for a low back disorder is reopened.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The April 1980 rating decision denying entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  By reopening the Veteran's claim, the Board is granting in full this particular benefit.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations 

In March 2007, the RO declined the Veteran's request to reopen his claim of entitlement to service connection for a low back disorder.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Facts and Analysis

The Veteran's claim was denied in April 1980 because the evidence of record did not demonstrate that his back disability manifested during, or as a result of, military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact. 

With that being said, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder has been submitted.  According to a November 2009 letter from a physician with the initials F.R.F., the Veteran had an injury to the lumbar spine that occurred during military training and participation.  Dr. F also noted in another letter dated November 2009 that there was a great possibility that the Veteran's current back disorder occurred during military service.  Finally, in a letter dated March 2011, Dr. F opined that there was a 50 percent probability with medical certainty that the Veteran had severe degenerative osteoarthritis and low back pain secondary to an incident occurring during military service.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The medical opinions linking the Veteran's current low back disability to military service relate to an unestablished fact necessary to substantiate the claim, qualifying as new and material evidence.  As such, the claim is reopened.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  


REMAND

The Veteran contends that he is entitled to service connection for a low back disorder.  Specifically, the Veteran has testified to injuring his back during military service and suffering from continuous symptomatology since that time.  Regrettably, further evidentiary development is necessary before appellate review may proceed.  

The Veteran was afforded a VA examination of the spine in January 2008.  The VA examiner opined that it was less likely as not that the Veteran's current back condition was caused by or a result of an injury sustained during military service.  The examiner explained that the medical records showed no complaint of back problems at discharge and that the Veteran was not seen medically for this problem until 20 years later.  However, this assertion is not entirely accurate.  The record demonstrates that the Veteran was seen for a VA examination in October 1978 with complaints of pain and stiffness of the entire right side from his neck to his toes.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In addition, the Veteran has asserted that he has suffered from chronic symptomatology of low back pain since his military service.  The regulations pertaining to service connection require continuity of symptomatology, rather than continuity of treatment, however.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The examiner made no mention of the Veteran's lay assertion of chronic symptomatology when offering an opinion in January 2008.  Therefore, a new VA examination is necessary that takes into consideration the Veteran's reported continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

Finally, during his March 2011 hearing, the Veteran testified to seeking medical care for his back since his separation from active duty.  The record does not demonstrate that VA has attempted to obtain copies of these treatment records.  Therefore, the Veteran should be contacted and asked to provide VA with the names of any medical providers he sought treatment with following his separation from active duty, as well as the address of the provider(s) and the dates of treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide VA with the name of any medical providers he saw for treatment of his back since separation from military service.  He should also be asked to provide the address of the service provider, as well as the dates of treatment (or as close as he can approximate).  The Veteran should also give VA the necessary authorization to obtain medical records for his claim.  Once this is done, VA should make all reasonable attempts to obtain the Veteran's private medical records.  Any evidence, or negative response(s), that is received by VA must be incorporated into the claims file.  

2.  After completion of the above, the Veteran should be scheduled for a VA examination to determine the etiology of his claimed back disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  Upon examination and review of the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's current back disability manifested during, or as a result of, military service, to include any reported in-service injury.  

A complete rationale must be provided for all opinions offered, and the examiner must specifically discuss the Veteran's lay statements regarding an in-service injury and continuity of symptomatology.  The examiner should also discuss the private medical opinions of Dr. F.R.F. from November 2009 and March 2011 linking the Veteran's current back disability to military service.  

3.  After completing the above, and any other development deemed warranted, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


